Title: From Benjamin Franklin to Joseph Galloway, 14 May 1768
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, May 14, 1768.
I received your favour of March 31. It is now with the messages &c. in the hands of the minister, so I cannot be more particular at present in answering it than to say, I should have a melancholy prospect in going home to such public confusion if I did not leave greater confusion behind me. The newspapers and my letter of this day to Mr. Ross will inform you of the miserable situation this country is in. While I am writing, a great mob of coal porters fill the street, carrying a wretch of their business upon poles to be ducked, and otherwise punished at their pleasure for working at the old wages. All respect to law and government seems to be lost among the common people, who are moreover continually enflamed by seditious scribblers to trample on authority and every thing that used to keep them in order.
The parliament is now sitting, but will not continue long together, nor undertake any material business. The Court of King’s Bench postponed giving sentence against Wilkes on his outlawry till the next term, intimidated as some say by his popularity, and willing to get rid of the affair for a time till it should be seen what the parliament would conclude as to his membership. The commons, at least some of them, resent that conduct, which has thrown a burthen on them it might have eased them of, by pillorying or punishing him in some infamous manner, that would have given better ground for expelling him the house. His friends complain of it as a delay of justice, say the court knew the outlawry to be defective, and that they must finally pronounce it void, but would punish him by long confinement. Great mobs of his adherents have assembled before the prison, the guards have fired on them: it is said five or six are killed and fifteen or sixteen wounded, and some circumstances have attended this military execution, such as its being done by the Scotch regiment, the pursuing a lad and killing him at his father’s house &c. &c. that exasperate people exceedingly, and more mischief seems brewing. Several of the soldiers are imprisoned. If they are not hanged it is feared there will be more and greater mobs; and if they are, that no soldier will assist in suppressing any mob hereafter. The prospect either way is gloomy. It is said the English soldiers cannot be confided in to act against these mobs, being suspected as rather inclined to favour and join them.
I am preparing for my return and hope for the pleasure of finding you well, when I shall have an opportunity of communicating to you more particularly the state of things here relating to our American affairs which I cannot so well do by letter. I inclose you the report of Sir M. L. counsel to the Board of Trade on one of your late acts. I suppose it has had its effect, so that the repeal will be of little consequence. In the mean time I am with sincere esteem and affection, Sir, your most obedient and most humble servant,
B. Franklin
